      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 Of A Feather, LLC,                     :
                                        :
                          Plaintiff,    :             19cv9351 (DLC)
                -v-                     :
                                        :
 Allegro Credit Services, LLC,          :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- :
                                        :
 Allegro Credit Services, LLC,          :
                                        :
                          Plaintiff,    :             20cv2622 (DLC)
                -v-                     :
                                        :
 Of A Feather, LLC, Jared Stamell, and :
 Susan Stamell,                         :            OPINION AND ORDER
                                        :
                          Defendants. :
                                        :
 -------------------------------------- X

APPEARANCES

For Of a Feather, LLC, Jared Stamell, and Susan Stamell:
Stamell & Schager, LLP
Jared B. Stamell
260 Madison Avenue, 16th Floor
New York, New York 10016

For Allegro Credit Services, LLC:
Bailey & Glasser LLP
Elliott McGraw
1055 Thomas Jefferson Street NW, Suite 540
Washington, DC 20007

DENISE COTE, District Judge:

     In these related cases, Of a Feather, LLC (“Feather”)

alleges that Allegro Credit Services, LLC (“Allegro”) misled
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 2 of 19



Feather during the course of a loan negotiation and ultimately

refused to fund the loan.     Feather asserts claims for deceptive

business practices under New York General Business Law (“GBL”) §

349, negligent misrepresentation, fraud, and breach of contract.

In both cases, Allegro has moved to dismiss under Rule 12(b)(6),

Fed. R. Civ. P.   Allegro’s motions are granted, except as to

Feather’s claims for breach of contract.


                               Background

I.   Procedural History

     Case number 19cv9351 (the “Original Action”) was removed

from New York state court on October 9, 2019.        On October 17,

Allegro moved to dismiss.     An Order of October 18 set a deadline

for Feather to amend its complaint and warned that it would be

unlikely to have a further opportunity to amend.         On October 24,

Feather moved to remand the action to state court.         An Order of

October 28 stayed briefing on Allegro’s motion to dismiss until

resolution of the motion to remand.       The motion to remand was

denied on January 6, 2020.

     An Order of January 7 set a deadline of January 24 for

Feather to file an amended complaint and again warned that it

was unlikely Feather would have a further opportunity to amend.

Feather was granted an extension of that deadline to January 27,

on which date it filed a first amended complaint (the “FAC”)


                                    2
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 3 of 19



with the four claims against Allegro identified above.          On

February 21, Allegro renewed its motion to dismiss.          That motion

became fully submitted on April 17.

     On March 27, 2020, Allegro filed its own action against

Feather, case number 20cv2622 (the “Related Action”). 1         Feather

filed its answer in the Related Action on May 10 and included

counterclaims for (1) deceptive business practices under GBL §

349, (2) intentional or negligent misrepresentation of a

material fact, and (3) breach of contract.        The Related Action

Counterclaims (“RAC”) thus differed from the FAC in that the RAC

styled intentional or negligent misrepresentation as a single

claim, while the FAC alleged separate claims for negligent

misrepresentation and for fraud.        Feather also asserted these

claims in the Related Action against Allegro’s owner, Daniel L.

Gordon, as a third-party defendant.

     On May 29, Feather requested leave to replace the FAC with

the RAC, characterizing the counterclaim pleading as “a more

fulsome version” of the FAC.      Feather’s request was denied by an

Order of June 4.




1 Also named as defendants are two of Feather’s guarantors.
Their inclusion does not affect the determination of the present
motions, so “Feather” is occasionally used herein as a shorthand
for all the Related Action defendants.

                                    3
       Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 4 of 19



      On June 15, Allegro moved to dismiss the RAC.         An Order of

June 16 indicated that Allegro’s motion to dismiss in the

Original Action would be addressed together with its motion to

dismiss the counterclaims in the Related Action.          The June 16

Order also indicated that the parties’ arguments from the

Original Action briefing would be considered in addressing the

Related Action motion.      The parties submitted supplemental

briefing on the Related Action motion, which became fully

submitted on June 26.

II.   Factual Background

      The following facts are drawn from the RAC unless otherwise

noted, and are assumed to be true for the purpose of addressing

these motions.    Feather’s allegations in the FAC are

substantially similar to those in the RAC.

      A.    Negotiation of the Loan Commitment

      Feather owns a farm in Massachusetts, which was mortgaged

as collateral for a promissory note.        In 2018, Feather’s

mortgagee (the “Mortgagee”) offered to settle the debt at a

substantial discount, so Feather sought to refinance the

mortgage.    During December 2018, Feather’s financial consultant,

Rennie Muzii, was negotiating a refinancing loan with a lender

(the “Original Lender”).




                                     4
          Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 5 of 19



      Muzii mentioned the transaction to Gordon during a

telephone call.       As noted above, Gordon is owner of Allegro; he

is also friends with Muzii.         Further, Gordon had been a client

of the lawyer who was representing Feather in the refinancing

and had met Feather’s owner.          Due to these relationships,

Feather preferred to have Allegro fund the refinancing.              Feather

alleges that during December 2018, Gordon told Muzii that he had

the money to fund the loan.         The Mortgagee agreed to extend the

time in which refinancing might take place through April 2,

2019. 2

      From January to March 2019, Gordon and Muzii negotiated

terms for a loan.        On March 21, Allegro provided a final draft

Loan Commitment.        By March 25, the Loan Commitment was finalized

and signed by both parties.         The Loan Commitment was for a $6.9

million loan, $5.5 million of which would be used to pay off the

original mortgage, with the remainder to cover various fees and

twelve months of prepaid interest.

      In the Loan Commitment, Allegro agreed to “provide

financing subject to the terms and conditions set forth”

therein. 3     For example, Allegro’s commitment to provide the loan

2 In the FAC, Feather alleges that this deadline was April 11,
2019.
3 Although the Loan Commitment was not attached to the FAC or
RAC, it is “integral to” Feather’s claims, and its text is thus


                                        5
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 6 of 19



was “subject to the negotiation, execution and delivery of

definitive Loan and security agreements, mortgages or deeds of

trust, notes, and other documentation and customary certificates

and legal opinions (collectively, the ‘Loan Documents’).”

Another condition relevant here was that Feather agreed “upon

signing of the Loan Commitment to forward Ten Thousand Dollars

($10,000) to Lender’s legal counsel, on account of legal fees

and costs.”

     The Loan Commitment also provided that it would “become

effective only upon delivery . . . of a signed copy of this Loan

Commitment, duly accepted by Borrower, accompanied with the

payment to Allegro of a Commitment Fee in the amount of Five

Hundred Seventy Five Thousand Dollars ($575,000).”         But a later

provision of the Loan Commitment, bearing the heading

“COMMITMENT FEE MODIFICATION,” provided that notwithstanding the

requirement to pay the Commitment Fee,

     [A]s consideration for the parties unconditionally and
     irrevocably waiving all right to trial by jury and the
     parties agreeing to the Choice of Forum and Limitation
     of Damages clauses, Lender will accept payment of the
     Commitment Fee in the following manner:

     a) Twenty Thousand Dollars ($20,000) to be paid at the
     time this Loan Commitment is signed . . . ;

     b) Five Hundred Thirty Five Thousand Dollars
     ($535,000) to be paid at the closing from the Loan


properly considered in addressing Allegro’s motions to dismiss.
Palin v. New York Times Co., 940 F.3d 804, 811 (2d Cir. 2019).

                                    6
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 7 of 19



     proceeds or upon Borrower electing not to proceed to a
     Loan closing.

As the above language suggests, the Loan Commitment contained a

limitation of damages clause, which provided that

     LENDER SHALL HAVE NO LIABILITY TO BORROWER . . . UNDER
     ANY THEORY OF LAW OR EQUITY FOR ANY AMOUNT IN EXCESS
     OF THE PAID PORTION OF THE COMMITMENT FEE. BORROWER
     ACKNOWLEDGES THAT THIS LIMITATION OF DAMAGES CLAUSE IS
     REASONABLE. BORROWER AGREES NOT TO PURSUE ANY CLAIM
     IN EXCESS OF THE ABOVE SUM.

     B.   Allegro Declines to Fund the Loan.

     Feather wired Allegro $15,000 for legal fees.         And as

required by the Loan Commitment, Feather paid $20,000 towards

the Commitment Fee.    Then, during an April 3, 2019 telephone

conversation, Gordon told Muzii that Allegro could not close the

transaction by the refinancing deadline.        Gordon said that

Allegro lacked the funding necessary to close the transaction

and that it might be better for Feather to go back to the

Original Lender.

     The Mortgagee agreed to extend Feather’s deadline to

refinance the loan to April 10.      The Original Lender said it

could close in the time available, but offered “take it or leave

it” terms that required Feather to pay more in interest and fees

than it would have incurred under the Loan Commitment.          Feather

accepted these terms and closed a loan with the Original Lender




                                    7
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 8 of 19



on April 11.   Feather requested that Allegro refund the fees it

had paid, but Allegro did not do so.


                               Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).              “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange Cty., 925 F.3d 73, 81 (2d Cir. 2019) (citation

omitted).   “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Empire Merchs., LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018) (citation omitted).         The plaintiff

must plead enough facts to “nudge[] [its] claims across the line

from conceivable to plausible.”      Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”         Coal. for


                                    8
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 9 of 19



Competitive Elec. v. Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018)

(citation omitted).    But, “allegations that are conclusory are

not entitled to be assumed true.”       Lynch v. City of New York,

952 F.3d 67, 75 (2d Cir. 2020) (citation omitted).

I.   GBL § 349

     Section 349 of the GBL prohibits “[d]eceptive acts or

practices in the conduct of any business . . . or in the

furnishing of any service in this state.”        N.Y. Gen. Bus. Law §

349(a).   To state a claim for deceptive practices under Section

349, a plaintiff must plead that:       (1) The defendant engaged in

a consumer-oriented act, (2) the consumer-oriented act was

misleading in a material way, and (3) the plaintiff consequently

suffered injury.    Chen v. Dunkin’ Brands, Inc., 954 F.3d 492,

500 (2d Cir. 2020); Stutman v. Chem. Bank, 731 N.E.2d 608, 611

(N.Y. 2000).

     Conduct is consumer oriented where “the acts or practices

have a broader impact on consumers at large.”        Plavin v. Grp.

Health Inc., 146 N.E.3d 1164, 1168 (N.Y. 2020) (citation

omitted).   By contrast, a “single shot transaction” or “private

contract dispute . . . which is unique to the parties” is not

consumer-oriented conduct.     Id. at *4-5 (citation omitted); see

also Euchner-USA, Inc. v. Hartford Cas. Ins. Co., 754 F.3d 136,

143 (2d Cir. 2014).    A plaintiff “need not show that the



                                    9
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 10 of 19



defendant committed the complained-of acts repeatedly -- either

to the same plaintiff or to other consumers -- but instead must

demonstrate that the acts or practices have a broader impact on

consumers at large.”    Oswego Laborers’ Local 214 Pension Fund v.

Marine Midland Bank, N.A., 647 N.E.2d 741, 744 (N.Y. 1995).

     Feather has not adequately pleaded consumer-oriented

conduct.   The facts alleged by Feather describe a single,

private negotiation of a multimillion-dollar loan.         Feather

alleges that Gordon misleadingly said Allegro could close the

loan when it in fact lacked the necessary cash to fund the loan

by the deadline imposed by Feather’s Mortgagee.        There is no

allegation to support an inference that Allegro’s alleged

misrepresentation or lack of funding would “have a broader

impact on consumers at large.”     Plavin, 146 N.E.3d at 1168

(citation omitted). 4




4 The parties dedicate significant briefing to the question of
whether Feather has correctly identified Allegro’s website or
the website of another similarly named entity. But this is all
irrelevant, as Feather has not pleaded that it in fact relied on
Allegro’s website in deciding to enter the loan transaction. To
recover under GBL § 349, a plaintiff’s alleged injury must be
caused by the deceptive conduct. Orlander v. Staples, Inc., 802
F.3d 289, 300-01 (2d Cir. 2015). Here, Feather alleges that it
was attracted to Allegro’s services through personal
relationships. Any statements that Allegro made on its website
cannot form the basis of a deceptive practices claim brought by
a consumer who did not rely on that website.


                                   10
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 11 of 19



      Feather asserts that Allegro was running an “advance-fee

loan scam,” in which a lender makes a phony loan offer

conditioned on a borrower paying advance fees, pockets those

fees, and then refuses to close the loan.        In support of this

assertion, the RAC cites sources generally noting the existence

of advance-fee loan scams. 5     The facts alleged by Feather,

however, reflect only a privately negotiated loan between

parties connected by a web of personal relationships.          Feather

alleges that Feather’s financial consultant decided to pursue

negotiations with Allegro based on familiarity with its owner.

This is insufficient to state a consumer-protection claim

affecting consumers at large.      This analysis applies to

Feather’s GBL § 349 claims in both the Original Action and the

Related Action.

II.   Negligent Misrepresentation

      To state a claim for negligent misrepresentation under New

York law, 6 a plaintiff must plead that

      (1) the defendant had a duty, as a result of a special
      relationship, to give correct information; (2) the
      defendant made a false representation that he or she

5 See, e.g., Fed. Trade Comm’n, Advance-Fee Loans (Aug. 2012),
https://www.consumer.ftc.gov/articles/0078-advance-fee-loans.

6 The parties’ briefing assumes that New York law applies to
Feather’s common law claims. Such “implied consent is
sufficient to establish choice of law.” Photopaint Techs., LLC
v. Smartlens Corp., 335 F.3d 152, 160 n.8 (2d Cir. 2003)
(citation omitted).

                                    11
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 12 of 19



     should have known was incorrect; (3) the information
     supplied in the representation was known by the
     defendant to be desired by the plaintiff for a serious
     purpose; (4) the plaintiff intended to rely and act
     upon it; and (5) the plaintiff reasonably relied on it
     to his or her detriment.

Hydro Inv’rs, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20 (2d

Cir. 2000) (citation omitted).

     To show the requisite special relationship, a plaintiff may

plead that the defendant “possess[ed] unique or specialized

expertise, or [was] in a special position of confidence and

trust with the injured party such that reliance on the negligent

misrepresentation [was] justified.”       Mandarin Trading Ltd. v.

Wildenstein, 944 N.E.2d 1104, 1109 (N.Y. 2011) (citation

omitted); see also Suez Equity Inv’rs, L.P. v. Toronto-Dominion

Bank, 250 F.3d 87, 103 (2d Cir. 2001).       A party to a commercial

transaction has a duty to speak with care “when the relationship

of the parties, arising out of contract or otherwise, is such

that in morals and good conscience the one has the right to rely

upon the other for information.”        Fin. Guar. Ins. Co. v. Putnam

Advisory Co., LLC, 783 F.3d 395, 405 (2d Cir. 2015) (citation

omitted).   Also, “the alleged misrepresentation must be factual

in nature and not promissory or relating to future events that

might never come to fruition.”     Hydro Inv’rs, 227 F.3d at 20-21

(citation omitted).




                                   12
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 13 of 19



     Here, Feather has failed to adequately plead a special

relationship with Allegro.     Feather argues that there was a

special relationship between it and Allegro because (1) Gordon

had a preexisting friendship with Muzii and (2) Feather’s lawyer

had represented Gordon in other transactions.        Feather

alternatively argues that Allegro had a duty to disclose that it

lacked sufficient funding because it possessed “superior

knowledge” concerning its finances.      As the New York Court of

Appeals has held, “an arm’s length borrower-lender relationship

does not support a cause of action for negligent

misrepresentation.   This is true even if there is a long-

standing relationship between the customer and a particular bank

employee or if the parties are familiar or friendly.”

Greenberg, Trager & Herbst, LLP v. HSBC Bank USA, 958 N.E.2d 77,

84 (N.Y. 2011) (citation omitted); see also Crawford v. Franklin

Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir. 2014).          That

holding forecloses Feather’s negligent misrepresentation claims

in both the Original Action and the Related Action. 7


7 Feather also seemingly advances a fraudulent omission theory in
its briefing, arguing that because Allegro represented that it
had the funds, it was subject to a duty to disclose that it
lacked the funds. Insofar as this claim is based solely on the
original representation Allegro made that it had sufficient
funds, it is duplicative of the fraud claim, which is separately
discussed below. Insofar as Feather’s theory is that at some
later point Allegro discovered it lacked the necessary funds and


                                   13
        Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 14 of 19



III. Fraud or Intentional Misrepresentation

     In the Original Action, Feather asserts a claim for “fraud

in the inducement,” while in the Related Action Feather styles

this claim as one for “misrepresentation of a material fact.”

However labeled, to state such a claim under New York law, a

plaintiff must plead that “(1) the defendant made a material

false representation, (2) the defendant intended to defraud the

plaintiff thereby, (3) the plaintiff reasonably relied upon the

representation, and (4) the plaintiff suffered damage as a

result of such reliance.”        Wall v. CSX Transp., Inc., 471 F.3d

410, 415–16 (2d Cir. 2006) (citation omitted); see also Ambac

Assurance Corp. v. Countrywide Home Loans, Inc., 106 N.E.3d

1176, 1182 (N.Y. 2018).

     A plaintiff alleging fraud or mistake must “state with

particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person’s

mind,” however, “may be alleged generally.”           Fed. R. Civ. P.

9(b).    In order to plead fraud with particularity a complaint

must, “(1) detail the statements (or omissions) that the

plaintiff contends are fraudulent, (2) identify the speaker, (3)




should have more quickly disclosed that fact, Feather pleads no
facts to indicate that Allegro knew of its lack of funds prior
to April 3, 2019, when it in fact disclosed that it could not go
forward with the transaction.

                                      14
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 15 of 19



state where and when the statements (or omissions) were made,

and (4) explain why the statements (or omissions) are

fraudulent.”   Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 171 (2d Cir. 2015) (citation omitted);

see also Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68,

94 (2d Cir. 2018).

     Although “mental states may be pleaded generally,

[p]laintiffs must nonetheless allege facts that give rise to a

strong inference of fraudulent intent.”       Loreley Fin., 797 F.3d

at 171 (citation omitted).     “The requisite strong inference of

fraud may be established either (a) by alleging facts to show

that defendants had both motive and opportunity to commit fraud,

or (b) by alleging facts that constitute strong circumstantial

evidence of conscious misbehavior or recklessness.”         Lerner v.

Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006) (citation

omitted).   To determine if the “strong inference” requirement is

met, a court should “consider the complaint in its entirety and

take into account plausible opposing inferences.”         Loreley Fin.,

797 F.3d at 177 (citation omitted).      An inference of fraudulent

intent is sufficiently strong to state a claim only if it is “at

least as compelling as any opposing inference one could draw

from the facts alleged.”    Id. (citation omitted).




                                   15
      Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 16 of 19



      Here, Feather has failed to plead facts that give rise to a

strong inference of fraudulent intent.        Feather alleges simply

that (1) Gordon represented to Muzii during December 2018 that

Allegro had enough funds to close the transaction and (2) Gordon

told Feather in April 2019 that Allegro lacked the funds to

close by the deadline.     Feather pleads no facts indicating that

Gordon knew Allegro lacked the necessary funds at the time he

made the alleged December 2018 statement. 8       The simple fact of

later non-performance is insufficient to raise a strong

inference that Allegro acted with an intent to defraud.           See

Loreley Fin., 797 F.3d at 176 (noting that “speculation and

conclusory allegations” are insufficient to plead scienter

(citation omitted)).     Feather’s fraud and intentional

misrepresentation claims must therefore be dismissed in both

actions.

IV.   Breach of Contract

      To state a claim for breach of contract under New York law,

a plaintiff must allege “(i) the formation of a contract between




8 Feather alleges that Gordon filed for Chapter 7 bankruptcy in
2009, and that those proceedings closed in November 2018 with
Gordon being denied a discharge from his debts. Feather argues
that it was therefore unlikely that Allegro could have
sufficient funds to close the loan as of December 2018. Any
relationship between Gordon’s personal bankruptcy and Allegro’s
financial condition is too attenuated to raise a strong
inference of scienter.

                                    16
        Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 17 of 19



the parties; (ii) performance by the plaintiff; (iii) failure of

defendant to perform; and (iv) damages.”          Orchard Hill Master

Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156 (2d Cir.

2016) (citation omitted); see also Palmetto Partners, L.P. v.

AJW Qualified Partners, LLC, 921 N.Y.S.2d 260, 264 (N.Y. App.

Div. 2011).

     Feather has adequately pleaded each element of this claim.

The parties agree that the Loan Commitment constitutes a

contract.     Feather alleges that it performed all its obligations

under the Loan Commitment, including the payment of various

fees.    Allegro allegedly breached the Loan Commitment by (1)

failing to hire legal counsel, (2) failing to prepare closing

documents, and (3) failing to fund the loan.           Feather alleges

damages in the form of fees paid to Allegro and excess costs

Feather incurred in returning to the Original Lender. 9

        Allegro first asserts that Feather failed to pay the

$10,000 towards Allegro’s legal counsel, thus breaching its

obligation under the Loan Commitment.          But Feather has alleged

that it paid all required fees, including the legal fees.             This



9 In the Original Action, Feather seeks $58,500 in costs it
incurred prior to Allegro’s withdrawal from the transaction,
which includes the $20,000 that Feather paid towards the
Commitment Fee. The Related Action version of the breach of
contract claim seeks $417,960 in damages, which reflects the
increased cost of returning to the Original Lender.

                                      17
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 18 of 19



is a factual dispute that cannot be resolved on a motion to

dismiss.   Allegro next argues that there was no clear obligation

under the Loan Commitment for it to hire counsel or prepare

closing documents.   There is no need to construe the Loan

Commitment at this time to determine whether it imposed these

obligations on Allegro since the FAC adequately pleads that

Allegro breached by failing to fund the loan. 10

     Finally, Allegro argues that Feather failed to pay the full

$575,000 Commitment Fee, thus breaching its obligations under

the Loan Commitment.    Feather admits that it only paid $20,000

of the Commitment Fee.    But Allegro’s argument ignores the

provision of the Loan Commitment that modified the Commitment

Fee to permit Feather to pay $20,000 towards the Commitment Fee

upon signing of the Loan Commitment, with the remaining amount

to be paid from the loan amount at closing.        Allegro is thus not

entitled to dismissal of Feather’s breach of contract claim.




10Defendant advances a cursory argument that it had no duty to
fund the loan because the Loan Commitment provided that “Lender
may also assign its obligations hereunder to a third party that
will own, fund, close and service the Loan.” But there is no
suggestion in the pleadings that Allegro fulfilled its
obligation to fund the loan through an assignment. Accordingly,
the clause permitting assignment does not provide a basis for
dismissal of Feather’s claims.

                                   18
     Case 1:19-cv-09351-DLC Document 47 Filed 07/14/20 Page 19 of 19



                              Conclusion

     Allegro’s February 21, 2020 motion to dismiss in the

Original Action is granted, except as to Feather’s breach of

contract claim.   Allegro’s June 15, 2020 motion to dismiss the

counterclaims filed in the Related Action is granted, except as

to Feather’s breach of contract counterclaim.



Dated:    New York, New York
          July 14, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   19
